DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 12/22/2020 has been entered and fully considered. Claims 1-6 and 10-12 are pending, of which claims 1-6 and 10 are currently amended and claims 11 and 12 are new. No new matter has been added.
In view of the amendment, the previous objections to the drawings and specification, and rejection of claims 2 and 7-9 under 35 USC 103 are withdrawn, however the drawings are now objected to on new grounds, the previous rejection of claims 1, 3-6 and 10 under 35 USC 103 is maintained, and claims 2, 11 and 12 are rejected on new grounds under 35 USC 103. This action is final.


Drawings
The drawings are objected to because they include extraneous characters and punctuation. Note for example, that as compared to the originally filed drawings, many of the lines have been replaced with letters, dashes and/or other characters in the replacement sheets filed 12/22/2020.
The drawings are objected to because in Figure 6 the reference sign 361, referring to the “longer portion” and the reference sign 362, referring to the “shorter portion” are both indicating the same part. As understood from the description in the originally filed specification at paragraph [0087], and from comparison to the longer portion 161 and shorter portion 162 shown in Figure 1, it appears that the longer portion 361 and shorter portion 362 refer to different sections of the fine-tubed fitting 36. The longer portion 361 does not appear to actually be shown in Figure 6. The examiner recommends amending both Figure 6 and paragraph [0087] of the specification to delete the reference number 361.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 5385700 (Denton) in view of US 2014/0186691 A1 (Moscinski).

    PNG
    media_image1.png
    314
    156
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    599
    292
    media_image2.png
    Greyscale

Regarding claims 1, 5 and 10, Denton discloses a molten sodium battery comprising molten sodium 120 making an anode active material, a cathode active material (cathode material 126 which can be sulfur), and a sodium container (reservoir 128) accommodating the molten sodium 120 therein, a partition wall (holder) [13:58-14:14] including an anode chamber (flattened interior cavity in the form of a gap vacated by the core 20) in an interior thereof [7:28-37, 9:3-12], and a cathode container (electrochemically conducting housing 110) air-tightly (closed off by sealed closure) accommodating the cathode active material 126 and the partition wall therein [13:58-65], the molten sodium battery further comprising the cathode container 110 which has an opening (adjacent to insulating seal 116) communicating an inside of the cathode container 110 with an outside thereof, and made of a metal (electrically 

    PNG
    media_image3.png
    407
    361
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    391
    338
    media_image4.png
    Greyscale

Denton does not specifically teach that the head is fitted into an opening in a joint. Moscinski however teaches an assembly for hermetically sealing a sodium-based battery including a ceramic collar and a metal ring [0012], [0024], that is effective in producing reduced or minimal internal stresses in the seal or bond between the metal ring and ceramic collar caused by coefficient of thermal expansion mismatch [0042], by including both horizontal and vertical sealing surfaces (the collar 660 is fitted into an opening in the metal ring 620), to accommodate both tensile and shear stresses [0065], [0066]. See Figs. 6A, 6B. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to hermetically seal the molten sodium battery of Denton by fitting the ceramic head of the partition wall into an opening in a joint of the cathode container to attach the head to an inner peripheral face in the cylindrical-shaped joint, so as to form both horizontal and vertical sealing surfaces, as in Moscinski, because it would reduce internal stresses in the seal or bond between the metal and ceramic caused by coefficient of thermal expansion mismatch.

Regarding claim 4, Moscinski further teaches that the joint (metal ring 620) has a hat shape comprising a top-face portion including a part which has the annular attachment face (horizontal sealing surface 662), and a cylindrical walled portion (vertical sealing surface 662) extending downward from a circumferential edge of the top-face portion, and the head (ceramic collar 660) comprises an upper staged portion (adjacent to ring 630) including the passage bore, and a lower stage portion (adjacent to ring 620) present around the upper stage portion, and including the annular attachment face (horizontal sealing surface 666) joined to the attachment face 662 of the joint 620 [0065], [0066]. See Figs. 6A, 6B.
Regarding claim 6, Denton further discloses that at least the partition-wall body (envelop) comprises a front-side portion and a rear-side portion (major faces of the envelop formed from the layers of the mixture 18 on opposite sides of the core 20 in the mold 12), the front-side portion and rear-side portion divided by an imaginary face passing through the anode chamber (flattened interior cavity in the form of a gap vacated by the core 20), and is integrated by joining the front-side portion and the rear-side portion directly [7:1-37]. See Figs. 1, 7.

Regarding claim 12, Denton further discloses that the partition wall body is attached to one of the opposite ends in which the passage bore is formed (space left by cylindrical projection 42 which forms a feed-through or loading opening from the exterior of the envelop through said side edge thereof, into the interior cavity of the envelop vacated by the core 20) [7:38-45, 8:27-29], and Moscinski further teaches that the columnar shaped lower member (adjacent to ring 630) includes a groove (indented corner formed by surfaces 662, 664) at around the middle in the lower face of the columnar shaped lower member. See Fig. 6A.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 5385700 (Denton) in view of US 2014/0186691 A1 (Moscinski), as applied to claims 1, 3-6 and 10-12 above, and further in view of US 3915741 (Kogiso).
The combination of Denton and Moscinski teaches the molten sodium battery according to claim 1, as shown above, but does not teach a metallic tubule. Kogiso however teaches .

Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. The applicant alleges, without explanation, that Denton and Moscinski do not teach that the joint has a cylindrical shape where the head is a projection with an axial bore attached to an inner peripheral face in the cylinder-shaped joint. To the contrary, Denton teaches that the head is a projection with an axial bore, formed by sintering beta alumina around a core that has a cylindrical projection 42 (see column 7 lines 28-45 and column 8 lines 27-29), in other words, the portion of the beta alumina surrounding the cylindrical projection 42 forms the head, and the space left by the projection 42 that forms a feed-through is the axial bore, and Moscinski teaches that the joint has a cylindrical shape (formed by metal ring(s) 620 and/or 630, as illustrated in Figs. 6A and 6B), wherein the head (ceramic collar 660) is attached to an inner peripheral face (vertical and horizontal sealing surfaces 662 and/or 663) in the cylinder-.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727